In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-21-00170-CR

JUAN MANUEL HERNANDEZ AKA                   §   On Appeal from the 372nd District Court
JUAN M. HERNANDEZ, Appellant
                                            §   of Tarrant County (1701553R)

V.                                          §   August 31, 2022

                                            §   Memorandum Opinion by Justice Walker

THE STATE OF TEXAS                          §   (nfp)

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. We modify the trial court’s judgment

to recite that Juan Manuel Hernandez was convicted under Texas Penal Code Section

22.021(a)(1)(B)(iii), (a)(2)(A)(vi). We affirm the trial court’s judgment as modified.

                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Brian Walker
                                           Justice Brian Walker